FILED
                            NOT FOR PUBLICATION                                JUL 29 2015

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50339

               Plaintiff - Appellee,             D.C. No. 3:13-cr-04474-H

 v.
                                                 MEMORANDUM*
PEDRO MAURICIO-TRUJILLO,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Marilyn L. Huff, District Judge, Presiding

                              Submitted July 21, 2015**

Before:        CANBY, BEA, and MURGUIA, Circuit Judges.

      Pedro Mauricio-Trujillo appeals from the district court’s judgment and

challenges the 37-month sentence imposed following his guilty-plea conviction for

attempted reentry of a removed alien, in violation of 8 U.S.C. § 1326. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Mauricio-Trujillo contends that the district court violated Federal Rule of

Criminal Procedure 32(i)(3) by failing to resolve an alleged factual dispute

concerning his motive for attempting to reenter the United States. The district

court did not violate Rule 32 because there was no factual dispute to resolve; the

only issue was the weight to be given to Mauricio-Trujillo’s alleged motive. See

United States v. Petri, 731 F.3d 833, 841 (9th Cir. 2013) (Rule 32 does not require

district court to address assertions that are not factual objections to the PSR).

      Mauricio-Trujillo next contends that the district court procedurally erred by

(1) failing to respond to his argument regarding his reason for reentry, and

(2) imposing sentence based on clearly erroneous facts. The record reflects that the

district court adequately addressed Mauricio-Trujillo’s argument concerning his

motivations for reentering, and that it did not base its sentencing decision upon the

finding that Mauricio-Trujillo was an economic migrant.

      Finally, Mauricio-Trujillo contends that his sentence is substantively

unreasonable. The district court did not abuse its discretion in imposing Mauricio-

Trujillo’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The

sentence is substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing

factors and the totality of the circumstances, including Mauricio-Trujillo’s prior




                                           2                                    14-50339
conviction for alien smuggling, two prior deportations, and his numerous

additional encounters with immigration officials. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                         3                                    14-50339